United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL HIGHWAY ADMINISTRATION,
SAN FRANCISCO RESOURCE CENTER,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-637
Issued: October 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2007 appellant filed a timely appeal from a November 29, 2007
decision of the Office of Workers’ Compensation Programs denying continuation of pay.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant is entitled to continuation of pay for the period
December 30, 2005 through February 12, 2006 causally related to her accepted employment
injury of December 30, 2005. On appeal, appellant contends that her timely traumatic injury
claim should entitle her to continuation of pay.
FACTUAL HISTORY
On November 4, 2006 appellant, then a 57-year-old program assistant, filed a traumatic
injury claim (Form CA-1) alleging that on December 30, 2005, she sustained a right knee sprain

with a torn medial meniscus while lifting heavy boxes during an office move. Appellant delayed
filing a claim for more than 30 days after the injury as she was unaware of its severity until
November 1, 2006. She first notified the employing establishment of her injury claim on
November 2, 2006. The Office accepted that appellant sustained a right knee sprain/strain with
internal derangement and a torn medial meniscus.
In a January 26, 2007 telephone memorandum, the Office noted that appellant explained
that she did not file a claim for the December 30, 2005 injury until November 4, 2006 as she was
unaware of the torn medial meniscus until November 1, 2006.
By decision dated November 29, 2007, the Office denied appellant’s claim for
continuation of pay on the grounds that her claim was not made within 30 days of the
December 30, 2005 injury.
LEGAL PRECEDENT
Section 81181 of the Federal Employees’ Compensation Act2 provides for payment of
continuation of pay, not to exceed 45 days, to an employee “who has filed a claim for a period of
wage loss due to traumatic injury with her immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of this title.” Section
8122(a)(2)3 provides that written notice of injury must be given as specified in section 8119.
The latter section provides in part that notice of injury shall be given in writing within 30 days
after the injury.4
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). Section 8118(a) makes continuation of pay contingent on the filing of a claim within 30
days of the injury. When an injured employee makes no claim for a period of wage loss within
30 days, she is not entitled to continuation of pay, notwithstanding prompt notice of injury.5 The
Act makes no provision for exceptional or mitigating circumstances entitling a claimant to
continuation of pay who has not filed a claim within 30 days of the injury.6
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: “(1) Have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) File Form CA-1 within 30 days of the date of the injury; and (3) Begin losing time

1

5 U.S.C. § 8118.

2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8122(a)(2).

4

5 U.S.C. § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

Laura L. Harrison, 52 ECAB 515 (2001).

6

Id. William E. Ostertag, 33 ECAB 1925 (1982).

2

from work due to the traumatic injury within 45 days of the injury.”7 The Act further authorizes
continuation of pay of an employee who has filed a valid claim for traumatic injury.8
ANALYSIS
The Office accepted that appellant sustained a right knee injury on December 30, 2005.
Appellant filed a notice of traumatic injury (Form CA-1) on November 4, 2006, more than 30
days after December 30, 2005. She acknowledged that she did not file a claim form prior to
November 4, 2006. Thus, appellant is not entitled to continuation of pay as she did not file her
traumatic injury claim within 30 days of the injury.
On appeal, appellant contends that because she filed a timely traumatic injury claim
under section 8122 of the Act,9 her claim should also be considered timely for purposes of
granting continuation of pay under section 8118 of the Act.10 However, timeliness under section
8122 does not confer timeliness under section 8118. The two standards are independent. A
traumatic injury claim may be timely under section 8122 if filed more than 30 days after the
injury, as in this case. But the 30-day time limitation for claiming continuation of pay under
section 8118(a) is absolute.11 There are no provisions for extending or waiving this 30-day time
limit.12 As appellant did not file her traumatic injury claim within 30 days of the December 30,
2005 injury, she is not entitled to continuation of pay.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay. She did not file a
traumatic injury claim within 30 days of the accepted injury.

7

20 C.F.R. § 10.205(a)(1)-(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

8

5 U.S.C. § 8118(a).

9

5 U.S.C. § 8122(a).

10

5 U.S.C. § 8118.

11

5 U.S.C. § 8118(a).

12

Laura L. Harrison, supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2007 is affirmed.
Issued: October 3, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

